


 
Wells Fargo Capital Finance
 
 
MAC Y1375-031
 
 
One South Broad Street
 
 
Philadelphia, PA 19107
 
 
 
 
 
June 28, 2012
 



Winnebago Industries, Inc.
605 Crystal Lake Road
Forest City, Iowa 50436


Re:    Consent to Purchase of Common Stock


Ladies and Gentlemen:


Reference is hereby made to that certain Loan and Security Agreement, dated
October 13, 2009 (as the same may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced the “Loan Agreement”), by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), as assignee of and successor in interest to Burdale Capital Finance,
Inc. ( “Burdale”), and as successor administrative agent for Lenders (Wells
Fargo, in such capacity, the “Agent”), the financial institutions from time to
time party to the Loan Agreement as lenders (the “Lenders”), and Winnebago
Industries, Inc. (“Borrower”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”). All capitalized terms used
herein shall have the meaning assigned thereto in the Loan Agreement, unless
otherwise defined herein.
Borrower has requested that Agent, for itself and on behalf of Lenders, permit
the Borrower to redeem, in cash, the Borrower's Capital Stock in an aggregate
amount not to exceed $35,000,000, which Agent and Lenders are willing to do
subject to the terms hereof.
In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Consent. By its signature hereinbelow, Agent, for itself and on behalf of the
Lenders, hereby expressly acknowledges, confirms and agrees that in addition to
any redemptions permitted under Section 7.7(a) of the Loan Agreement, so long as
no Event of Default exists and is continuing, Borrower shall be permitted to
redeem, in cash, the Capital Stock of the Borrower, provided, that, the
aggregate amount of such redemptions shall not exceed $35,000,000.


2.Condition Precedent. The consent set forth hereinabove shall not be effective
unless and until Agent shall have received an original or .pdf copy of this
letter agreement, duly executed by Borrower.


3.Governing Law. The validity, interpretation and enforcement of this letter
agreement and any dispute arising hereunder, whether in contract, tort, equity
or otherwise, shall be governed by the internal laws of the State of New York
but excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.



1


--------------------------------------------------------------------------------




4.Binding Effect. This letter agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


5.Entire Agreement. This letter agreement is intended by the parties hereto as a
final expression of their agreement and constitutes the entire agreement of the
parties with respect to the subject matter of this letter agreement and all
prior and contemporaneous agreements of the parties hereto with respect to the
subject matter hereof (whether written or oral) are hereby superseded by and
merged into this letter agreement.


6.Counterparts. This letter agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this letter agreement by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this letter agreement. Any party delivering an
executed counterpart of this letter agreement by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this letter agreement.


IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed as of the day and year first above written.
        
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as AGENT
 
 
 
 
 
 
 
By:
/s/ Margaret A. Byrne
 
 
 
 
Name:
Margaret A. Byrne
 
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
AGREED:
 
 
 
 
 
 
 
 
 
 
WINNEBAGO INDUSTRIES, INC., as Borrower
 
 
 
 
 
 
 
By:
/s/ Sarah Nielsen
7/2/12
 
 
Name:
Sarah Nielsen
 
Title:
VP - CFO
 






2
